*697OPINION ON REHEARING.
January 25, 1872.
SPRAGUE, C. J.
— In the former opinion in this ease the statute of April 4, 1870, amendatory of the acts of March 13, 1850, and March 30, 1868, to regulate the interest on money, as also the ease of White v. Lyons, decided at the. same term, were overlooked.
In view of the first-named statute of April 4, 1870, and the case of White v. Lyons, October Term, 1871, I discover no error in the record prejudicial to the rights of appellant.
Judgment affirmed.
We concur: Rhodes, J.; Crockett, J.